Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The current Application relates a PCT No. PCT/SE2017/051047 file on Oct 25, 2017 related to Foreign Application Priority Data SE 1651426-7 filed on Oct 28, 2016.  Preliminary Amendment Claims 1-13, 17, 19, 22-25 & 29 are pending for examination, wherein claims 14-16, 18, 20-21, 26-28 & 30-56 are canceled status.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 cites “an apparatus comprising processing circuitry” should be changed to -- an apparatus comprising a processing circuitry --.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (AIA  § 112,
sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Regarding claims 1-13, 17, 19 & 22-25, the claims limitation, “processing circuitry configured to: receive …generate …determine …initiate ….” has/have been interpreted under 35 U.S.C. 112(f) or AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder, “processing circuitry " coupled with functional language “to configured to: receive …”without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a “processing circuitry” is equivalent to “mean for” because it does not provide a specific structure element.
	Since the claim limitation(s) invokes 35 U.S.C. 112(f) or AIA  35 U.S.C. 112, sixth paragraph, claim(s) 16 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or AIA  35 U.S.C. 112, sixth paragraph limitation: The specification describes at least the [0025]-[0031]+ in Pub No. 2019/0250605 that an operator-awareness device 100 includes a processing circuitry 110, a user interface 130, a device interface 120.   The combinations of blocks diagram are for an onboard circuitry 22 of a robotic vehicle, a control device or an operator’s helmet (see Fig.2 and Fig.3).  If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
	If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  1-13, 17, 19 & 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-13, 17, 19 & 22-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains a single means claim (“processing circuitry configured to …”) is an undue breadth (see MPEP 2164.08(a)).
The claim cite only “an apparatus comprising processing circuitry configured to: receive …; generate …; and initiate …” which fails to provide an enabling disclosure because it 
Claims 3-4 have a same subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 17-19 22 & 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Self (20060271263) in view of Trishaun (20180102035).
With regard to claims 1 & 29, Self discloses an apparatus comprising at least a processor and communication system (see Fig.7) for processing as:
receive robotic-vehicle-positioning-information indicative of robotic vehicle position data of a robotic vehicle transiting a work area at one or more locations of the work area (GPS receiver 26, see at least [0022]); 
receive operator-positioning-information indicative of operator position data of an operator controlling the robotic vehicle (GPS receiver 36, see at least [0028]); 
generate a virtual line-of-sight vector based on the operator-positioning-information (an approximate radial clearance R, see at least [0029] & laser beam signal, see at least [0035]+); 

determine if the virtual sight area intersects with the robotic-vehicle-positioning- information (see at least [0025]-[0030]+); and 
initiate one or more precautionary measures when the virtual sight area does  intersect with the robotic-vehicle-positioning-information (if the operator 30 and is within the operational boundary of the work machine, the operator is notified by a warning light, see at least [0057]+).  
Self fails to teach initiating one or more precautionary measures when the virtual sight area does not intersect with the robotic-vehicle-positioning-information.
Trishaun discloses a system for monitoring state of user (see the abstract). The system is alert when a monitored person is outside a range of the local base stations (see at least [0092])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Self by including initiating a precaution when a person is outside a range of a predetermined as taught by Trishaun to providing the work machine is controlled by a right operator.

With regard to claim 2, Self teaches that the robotic vehicle position data, the operator position data, or both comprise GPS coordinates (see at least [0036]).  



With regard to claim 6, Self teaches that receiving the predetermined sight area parameter remotely comprises receiving the predetermined sight area parameter wirelessly (see at least [0029]-[0030]).  

With regard to claim 17, Self teaches that the one or more precautionary measures comprises initiating a warning as a virtual warning, an audio warning, a vibrating warning, or any combination thereof (see at least [0060]-[0061]).  

With regard to claim 19, Trishaun teaches that the vibrating warning comprises vibrating the operator's control device (see at least [0092]-[0093]).  

With regard to claim 22, a design choices of determine operator-inactivity in an expected way of implementing of Self and Trishaun with no new or unexpected result.  


Allowable Subject Matter
Claims 3-4, 7-13 & 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Carlsson (8428791) discloses a control system for a remote controlled working machine (see the abstract).
Bystedt (20200023740) discloses a system includes a remote device operated by an operator who controls a working machine (see Fig.1).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NGA X NGUYEN/Primary Examiner, Art Unit 3662